Citation Nr: 1134584	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-16 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to a disability rating in excess of 10 percent for laceration scars on the index and long fingers of the right hand.

3.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1970 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case has been before the Board on a previous occasion and the claims were remanded for evidentiary development.  Unfortunately, remedial and additional developments are required.

The Veteran appeared at a Travel Board Hearing in November 2009.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case contends that a chronic right foot disability had causal origins in service and that service-connected bilateral hearing loss and scars, currently evaluated as noncompensable and at 10 percent ratings respectively, are of a greater severity than what is contemplated by present evaluations.  The case has been before the Board on a separate occasion, and was remanded in March 2010 for evidentiary development.  Unfortunately, further development is required before a final determination can be reached.  

With regard to the claim for service connection, the March 2010 Board remand specifically requested that the Veteran's right foot be examined, and that the nature and etiology of any currently present disorder of the foot be explained.  The returned examination report, dated in July 2010, established that minimal plantar calcaneal spurs existed in the feet bilaterally, with another calcified area adjacent to the calcaneus bilaterally as due to calcification of the Achilles' tendons.  As such, this examination determined, with radiographic confirmation, that there was a current disorder in the right foot.  

The examiner did not, however, make any opinion as to etiology as was directed in the Board's remand.  While the current disorder in the right foot was also noted to be present in the left, the Board specifically requested that an etiology opinion be provided for any current right foot condition that might be present.  As that was not done, the claim must be remanded for remedial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

The Board further notes that a review of the July 2010 VA examination report includes the examiner's comments that there is no evidence of any injury to the right ankle during service.  On remand, the Board stresses that the VA examiner must accept the Board's factual finding as expressed in the REMAND directive that the Veteran injured his right foot due to a falling object in service, regardless of any lack of documentation during service.

With respect to the claim for a higher rating for scars on the right index and middle finger, the Board's March 2010 remand directives specifically requested opinion as to whether the laceration injuries resulted in any muscle/ligament injuries.  Unfortunately, the July 2010 VA examiner did not address this issue and this examination report must be returned as inadequate.

The Board further notes that the Veteran has submitted a statement from a firearms instructor who works in qualifying the Veteran on his service pistol.  The Veteran is a private security officer contracted by the Social Security Administration, and he is required to be proficient in firearm usage as part of his employment.  The instructor/range supervisor stated that the Veteran had expressed concerns to him about a decreased reliability in his shooting as due to an "arthritic condition" in the right index and long finger.  The instructor stressed the importance of the dominant index finger in accurate shooting, and stated that disabilities in the index finger will cause a decrease in accuracy.  

The Veteran is not in receipt of service connection for arthritis in the right long and index finger, with the scars being the disorder subject to service connection.  It is implicit in the submission of this document that the Veteran feels that the scars on the right index and long finger and/or the initial inservice injury results in a current arthritic condition.  It is noted that the July 2010 VA examination did find mild arthritis in the distal interphalangeal joint of the right second finger; however, there is no indication as to if this is part of the Veteran's service-connected scar disability or not.  The Veteran complains of pain in the fingers which "feels like arthritis," and he has also stated that simple daily activities (e.g. opening jars of food) have become problematic for him.  

As this is the case, the Board is of the opinion that a new VA examination is warranted addressing whether arthritis is at least as likely as not a manifestation of the service-connected scars on the right index and long finger.  Should the arthritis or any other type of tissue damage be found to be resultant from the scarring on the fingers, such a manifestation must be considered in the Veteran's overall rating.  

Outstanding Treatment Records

With regard to all the claims on appeal, the Veteran filed a response to the issuance of the latest supplemental statement of the case (SSOC) that indicated that he had additional records to submit which are relevant.  Specifically, in December 2010, he stated that there are records from the VA Medical Center (VAMC) in Muskogee, Oklahoma which have not been considered.  There do not appear to be any recent VA clinical records in the claims file (although compensation examination records are present), and efforts to obtain these records must be made before a final decision can be made.  Indeed, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, prior to any other action directed by this remand, VA must secure copies of any outstanding clinical records at Montgomery VAMC (or any other VA facility). 

Accordingly, the case is REMANDED for the following action:

1.  Clarify the Veteran's dates of treatment at the VAMC in Muskogee, Oklahoma, and associate all relevant records with the claims folder.

2.  Schedule the Veteran for a remedial VA orthopedic/podiatry examination (preferably with a physician other than the one who conducted the July 2007 examination) for the purposes of determining the etiology of the Veteran's right foot disorder.  

Following completion of the examination, the examiner should specifically comment as to whether the appellant currently suffers from any right foot disability, and, if so, whether that disability at least as likely as not had its origin during his period of active military service or was a result of an injury in service.

The examiner is hereby advised of the Board's determination that the Veteran credibly described an injury to his right foot due to a falling object in service, as reflected in the December 1973 VA examination report.  The Board further finds that the Veteran's report of a right foot/ankle injury requiring casting is not consistent with the current evidentiary record, although STRs reflect an injury to the left ankle in September 1972.

A complete rationale for any opinion rendered must be provided.  If the examiner cannot provide opinion without resort to speculation, the examiner must provide a rationale as to why an opinion would be speculative.

3.  The appellant should also be afforded appropriate VA examination to determine the current nature and severity of his service-connected laceration scars of the index and long fingers of the right hand.  The claims folder must be made available to the examiner for review.  Following examination, the examiner should:

   a) describe the size of each scar in inches and centimeters;

   b) indicate whether the scars cause any functional loss, and if so, indicate the extent of the limitation of function expressed in terms of degree of loss of use, limitation of range of motion, ankylosis etc.;

   c) indicate whether the scars are unstable or painful; 

   d) whether the laceration injuries result in any current muscle/ligament disability of the index and long fingers of the right hand, to include "trigger" finger"; and

   e) whether it is at least as likely as not that the original service injury and/or residuals of laceration scars of the index and long fingers of the right hand have resulted in arthritic changes in the index and/or long fingers?

The claims folder must be made available to and reviewed by the examiners prior to completion of the examinations.  Moreover, a notation to the effect that this record review took place must be included in the examination reports. 

A complete rationale for any opinion rendered must be provided.  If the examiner cannot provide opinion without resort to speculation, the examiner must provide a rationale as to why an opinion would be speculative.

4.  After completing the requested action, and any additional notification and development deemed warranted, the RO should adjudicate the issues of entitlement to service connection for arthritis of the index and long fingers, and entitlement to service connection for laceration injury to the right index and long fingers.  If the claim is denied, the RO should advise the Veteran and his representative of the steps necessary to appeal this determination.

5.  Upon completion of the above to include the intertwined service connection issues, the RO should readjudicate the issues on appeal. Should the benefits sought on appeal remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case (SSOC) and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

